Citation Nr: 0429947	
Decision Date: 11/05/04    Archive Date: 11/10/04

DOCKET NO.  03-22 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a respiratory disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Erica J. Godwin, Law Clerk


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the benefit sought on 
appeal.  The veteran, who had active service from June 1969 
to September 1969, appealed that decision to the BVA, and the 
case was referred to the Board for appellate review.  

Statements made by the veteran in an April 1997 application 
for compensation or pension raised the issue of entitlement 
to service connection for depression.  However, this matter 
is not currently before the Board because it has not been 
prepared for appellate review.  Accordingly, this matter is 
referred to the RO for appropriate action.


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  In this 
regard, the Board notes that a June 19, 1969 entrance 
examination contains no evidence of asthma or other 
respiratory condition.  A service medical record from July 9, 
1969 showed that the veteran was diagnosed with asthma, and 
that the veteran was erroneously inducted into service.  A 
separation examination performed in July 1969 notes the 
presence of wheezing and rhonchi in both lungs.  The RO has 
denied the veteran's claim, in part, on the basis that the 
veteran's asthma preexisted service and was not aggravated 
during service.  However, these would appear to be medical 
questions that have not been addressed in the context of a VA 
examination.  As such, the Board is of the opinion that the 
veteran should be afforded a VA examination prior to further 
appellate review.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
in Washington, D.C., and the VA will notify the veteran when 
further action on his part is required.  Accordingly, this 
case is REMANDED for the following actions:

1.  The veteran should be afforded an 
examination to ascertain the nature and 
etiology of all respiratory disorders 
that may be present.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, and 
following this review and the 
examination, offer comments and an 
opinion on the following:

(a).  Did the veteran's asthma preexisted 
service?  

(b).  If the examiner determines that the 
asthma did preexist service, does the 
symptomatology shown in the veteran's 
service medical records represent a 
chronic worsening or an acute 
exacerbation of the veteran's asthma?

(c).  If the examiner determines that the 
asthma underwent an increase in severity 
during service, did the increase in 
severity represent the natural progress 
of the disorder?

(d).  Is any other respiratory disorder 
other than asthma in any way related to 
symptomatology shown in service medical 
records?  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file, or in the alternative, the 
claims file must be made available to the 
examiner for review in connection with 
the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.  



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



